Mr. Presiding Justice Adams delivered the opinion of the Court. This was an action on the case by plaintiff in error here, against defendant here, for injuries alleged to have been occasioned by a defective' sidewalk, in regard to which defendant in error is charged with negligence. The following named persons were sworn and impaneled to try the cause: W. A. Grantham, P. McGary, N. S. Nilson, H. P. Donnelly, C. Nelson, J. W. Woodruff, J. S. Ruffe, L. Holmquist, T. H. Suerser, A. Isaac, F. Kirk, T. McCarthy. A verdict was rendered in writing to which were signed the following names : Harry Donnelly, foreman, P. Measure, F. H. Stoercer, W. A. Grantham, Charley Johnson, John M. Woodruff, F. Kouba, T. McCarthy, N. C. Nielsen, Albert Isaac, Louis Holmquist, Jas. S. Ruff. This was the only verdict rendered so far as appears from the record. Three names, Charley Johnson, P. Measure and F. Kouba appear as signatures to the verdict, which do not appear among the names of jurors impaneled to try the cause, and some of the other names signed to the verdict are spelled differently from similar names of jurors impaneled. The names of three of the jurors impaneled to try the cause, P. McGary, 0. Nelson and F. Kirk are not signed to the verdict. It thus appears that three of the jurors sworn and impaneled to try the cause did not join in the verdict, and three persons who were not sworn or impaneled as jurois joined in the verdict. Such being the case, there was not, in law, any verdict, but a mistrial. The judgment will be reversed and the cause remanded.